DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 09/23/2020 were reviewed and are acceptable.
Specification
The specification filed on 09/23/2020 was reviewed and is acceptable.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, a fuel cell system comprising a first fuel cell and a second fuel cell, first and second cooling devices, first and second coolant supply paths, first and second coolant discharge paths, first and second connection paths, first and second opening/closing valves disposed in the respective connection paths, and a controller configured to determine whether there is a possibility of flooding in the first and second fuel cells and suspend power generation of the first fuel cell and control such that a temperature of the coolant cooling the first fuel cell increases, and open the first and second opening/closing valves.
 Klewer et al. (US 2015/0017559 A1) is considered to be the closest relevant prior art to independent claim 1.  Klewer et al. discloses a fuel cell system (10) comprising a first fuel cell (16) and a second fuel cell (24), first and second cooling devices (20/28), first and second coolant supply paths (path from 18 to 16, and path from 26 to 24), first and second coolant discharge paths (path from 16 to 20, and path from 24 to 28), and a first connection path (path from 20 to 30, and path from 28 to 30, i.e. both coolant circuits are thermally connected via heat exchanger 30).
However, Klewer et al. does not disclose, teach, fairly suggest, nor render obvious the recited second connection path connecting the other of the first coolant supply path and the first coolant discharge path and the other of the second coolant supply path and the second coolant discharge path.  Klewer et al. explicitly discloses that the third heat exchanger (30) allows for thermal coupling between the two cooling circuits ([0043]), and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards another “connection path” coupling the two cooling circuits because both circuits are already thermally coupled via one heat exchanger.
Takemoto et al. (US 2011/0159393 A1) is also considered to be relevant prior art to independent claim 1.  Takemoto et al. discloses a fuel cell stack (1), a cooling device (radiator 5), a coolant supply path (path from 12 to 1), a coolant discharge path (path from 1 to 8), a detour path (7), an adjusting device (pump 3), and a controller configured to determine whether there is the possibility of flooding in the fuel cell (Step 108, [0036]) and control such that a temperature of the coolant cooling the fuel cell increases (Step 109, [0036]).
However, Takemoto et al. does not disclose, teach, fairly suggest, nor render obvious the recited controller suspending power generation of the first fuel cell and controlling to open the first and second opening/closing valves.  To the contrary, Takemoto et al. explicitly discloses that flooding may be prevented via warming the coolant supplied to the fuel cell ([0030]), and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards suspending power generation of the fuel cell because flooding prevention may already be accomplished without suspending power generation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (US 2018/0287175 A1) discloses a fuel cell system;
Kells et al. (US 2015/0236361 A1) discloses coolant fluid feed to fuel cell stacks;
Maeshima et al. (US 2009/0191437 A1) discloses a fuel cell system; and 
Ishigaki et al. (US 2007/0298298 A1) discloses a fuel cell system.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        06/14/2022